DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

 Status of Claims 
In the present application, claims 1-21 are pending with claims 1-7 and 10-13 amended. 

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 1/26/2022, with respect to the rejections of claims 1-5, 9-11, 15, 16, and 21 under 35 U.S.C. §102 and claims 6-8, 17, 19, and 20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection pf 35 U.S.C. §102 in view of Zeng et al. (US Pub. No. US2013/0012794) hereinafter Zeng.
Regarding claim 1, Zeng discloses An illuminating device (Fig. 1 system 11) comprising: narrow band light sources (Fig. 1 light source 12 [0067]) comprising same-color narrow band light sources ([0076] “…light source 12 can provide simultaneous multiple narrow band (NB) illumination….”), wherein each of the same-color narrow band light sources is configured to emit same-color narrow band light at different wavelengths, and wherein the same-color narrow band light sources are divided into groups each including at least one narrow band light source (Fig. 3 [0088] “…the set of three LEDs 31 a may provide illumination light in three corresponding narrow bands (ba, ga, ra), the LEDs 31 b may provide illumination light in three corresponding narrow bands (bb, gb, rb) at the same or different wavelength of LEDs 31 a, and LEDs 31 c may provide light in three narrow bands (be, ge, re) at the same or different wavelength of LEDs 31 a and/or 31 b.”); and a light source controller configured to control emission of light from the same-color narrow band light sources by increasing or decreasing, for each of the groups (claim 2 “…a controller configured to switch the light source to emit light having a second spectrum characterized by a second plurality of narrow bands, the second plurality of narrow bands of the second spectrum occurring at wavelengths different from the first plurality of narrow bands of the first spectrum…”), an emitted-light quantity of the same-color narrow band light sources within a predetermined reference period (claim 36, [0092] “The pass wavelength for the narrow bands may be controlled to change with time.”), by a unit gradation in a predetermined order ([0070] “…light source 12 is configured to repeatedly cycle through a plurality of periods and, in each period, to emit illumination light in a plurality of spectral bands such that the spectrum of the illumination light (e.g. the specific spectral bands which make up the illumination light in that period) changes from period-to period.”).
Please see rejections under 35 U.S.C. §103 below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 9, 15-16, and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zeng et al. (US Pub. No. 2013/0012794) hereinafter Zeng.
Regarding claim 1, Zeng discloses an illuminating device (Fig. 1 system 11) comprising: narrow band light sources (Fig. 1 light source 12 [0067]) comprising same-color narrow band light sources ([0076] “…light source 12 can provide simultaneous multiple narrow band (NB) illumination….”), wherein each of the same-color narrow band light sources is configured to emit same-color narrow band light at different wavelengths, and wherein the same-color narrow band light sources are divided into groups each including at least one narrow band light source (Fig. 3 [0088] “…the set of three LEDs 31 a may provide illumination light in three corresponding narrow bands (ba, ga, ra), the LEDs 31 b may provide illumination light in three corresponding narrow bands (bb, gb, rb) at the same or different wavelength of LEDs 31 a, and LEDs 31 c may provide light in three narrow bands (be, ge, re) at the same or different wavelength of LEDs 31 a and/or 31 b.”); and a light source controller configured to control emission of light from the same-color narrow band light sources by increasing or decreasing, for each of the groups (claim 2 “…a controller configured to switch the light source to emit light having a second spectrum characterized by a second plurality of narrow bands, the second plurality of narrow bands of the second spectrum occurring at wavelengths different from the first plurality of narrow bands of the first spectrum…”), an emitted-light quantity of the same-color narrow band light sources within a predetermined reference period (claim 36, [0092] “The pass wavelength for the narrow bands may be controlled to change with time.”), by a unit gradation in a predetermined order ([0070] “…light source 12 is configured to repeatedly cycle through a plurality of periods and, in each period, to emit illumination light in a plurality of spectral bands such that the spectrum of the illumination light (e.g. the specific spectral bands which make up the illumination light in that period) changes from period-to period.”).
Regarding claim 2, Zeng discloses the illuminating device according to claim 1, wherein the light source controller (claim 2 “…a controller configured to switch the light source to emit light having a second spectrum characterized by a second plurality of narrow bands, the second plurality of narrow bands of the second spectrum occurring at wavelengths different from the first plurality of narrow bands of the first spectrum…”),  is configured to control emission of the light from the same-color narrow band light sources by increasing or decreasing, for each of the groups, light emission times of the same-color narrow band light sources within the predetermined reference period, by a unit gradation in a predetermined order. ([0070] “…light source 12 is configured to repeatedly cycle through a plurality of periods and, in each period, to emit illumination light in a plurality of spectral bands such that the spectrum of the illumination light (e.g. the specific spectral bands which make up the illumination light in that period) changes from period-to period.” [0079] “The wavelengths of the narrow bands may be evenly or unevenly spaced apart.”).
Regarding claim 3, Zeng discloses the illuminating device according to claim 1, wherein the light source controller (claim 2 “…a controller configured to switch the light source to emit light having a second spectrum characterized by a second plurality of narrow bands, the second plurality of narrow bands of the second spectrum occurring at wavelengths different from the first plurality of narrow bands of the first spectrum…”), is configured to control  the same-color narrow band light sources so that a difference in light emission time between the same-color narrow band light sources included in different groups within the predetermined reference period falls within a predetermined unit of light emission time. ([0079] “The wavelengths of the narrow bands may be evenly or unevenly spaced apart.”).
Regarding claim 9, Zeng discloses the illuminating device according to claim 1, wherein a difference in number of same-color narrow band light sources included in different groups is one or less. source (the difference is 0 since each group each only contain one light source of each color, Fig. 3 [0088] “…the set of three LEDs 31 a may provide illumination light in three corresponding narrow bands (ba, ga, ra), the LEDs 31 b may provide illumination light in three corresponding narrow bands (bb, gb, rb) at the same or different wavelength of LEDs 31 a, and LEDs 31 c may provide light in three narrow bands (be, ge, re) at the same or different wavelength of LEDs 31 a and/or 31 b.”)
Regarding claim 15, Zeng discloses illuminating device according to claim 1, wherein the same-color narrow band light comprises narrow band light included in a same color range for three color ranges including a blue range, a green range, and a red range ([0077] “…the illumination light is made essentially of three narrow bands that are delivered simultaneously to the object. The bands may, for example, comprise one band in the blue part of the spectrum, one band in the green part of the spectrum and one band in the red or infrared part of the spectrum.”). 
Regarding claim 16, Zeng discloses the illuminating device according to claim 1 (as described above) and an imaging section (Fig. 1 camera 7) configured to acquire an optical image of an observation object illuminated by the illuminating device ([0087])
Regarding claim 21, Zeng discloses the illuminating device according to claim 1, wherein the groups include a first group and a second group, the first group including at least two of the narrow band light sources ([0088] “…the set of three LEDs 31 a may provide illumination light in three corresponding narrow bands (ba, ga, ra), the LEDs 31 b may provide illumination light in three corresponding narrow bands (bb, gb, rb) at the same or different wavelength of LEDs 31 a, and LEDs 31 c may provide light in three narrow bands (be, ge, re) at the same or different wavelength of LEDs 31 a and/or 31 b.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Ikeda (JP 2012-104387) hereinafter Ikeda.
Regarding claim 4, Zeng discloses the illuminating device according to claim 3, wherein the light source controller is configured to, in controlling the emission of the light (claim 2 “…a controller configured to switch the light source to emit light having a second spectrum characterized by a second plurality of narrow bands, the second plurality of narrow bands of the second spectrum occurring at wavelengths different from the first plurality of narrow bands of the first spectrum…”)
While Zeng discloses [0079] The wavelengths of the narrow bands may be evenly or unevenly spaced apart.” Zeng fails to specifically disclose the light course controller is configured  to cause the same-color narrow band light sources to emit at least one pulse within the predetermined reference period and to increase or decrease the number of pulses, and wherein the predetermined unit of light emission time is a single pulse light emission time as a light emission time for the one pulse. 
However, Ikeda in the same field of endeavor, discloses the light course controller is configured  to cause the same-color narrow band light sources to emit at least one pulse within the predetermined reference period and to increase or decrease the number of pulses, and wherein the predetermined unit of light emission time is a single pulse light emission time as a light emission time for the one pulse (the amount of light is controlled by pulsing the first light source (21d) and then turning off the first light source in order to pulse a second light source (21e) as illustrated in Fig. 4, [0038]). 
It would have been obvious to one skilled in the art before the effective filing date of the disclosed invention to modify Zeng with the teachings of Ikeda to control the light by pulsing at least one pulse within the predetermined reference period and to increase or decrease the number of pulses, performing the light control to have the benefit of “preventing local deterioration of a light source” and lengthening the life of the device ([abstract]).  
Regarding claim 5, Zeng discloses the illuminating device according to claim 3, wherein the light source controller is configured to, in controlling the emission of the light (claim 2 “…a controller configured to switch the light source to emit light having a second spectrum characterized by a second plurality of narrow bands, the second plurality of narrow bands of the second spectrum occurring at wavelengths different from the first plurality of narrow bands of the first spectrum…”).
While Zeng discloses [0079] The wavelengths of the narrow bands may be evenly or unevenly spaced apart.” Zeng fails to specifically disclose the light course controller is configured to cause the same-color narrow band light sources to emit at least one pulse within the predetermined reference period and to increase or decrease a pulse width, and wherein the predetermined unit of light emission time is a minimum pulse width gradation as a unit gradation for an increase or a decrease in the pulse width.
However, Ikeda in the same field of endeavor, discloses the light course controller is configured to cause the same-color narrow band light sources to emit at least one pulse within the predetermined reference period and to increase or decrease a pulse width, and wherein the predetermined unit of light emission time is a minimum pulse width gradation as a unit gradation for an increase or a decrease in the pulse width (the amount of light emitted by the light sources is controlled by the pulse width of the light source to reach a predetermined amount of light emitted by the light source [0038-0039]). 
 Regarding claim 10, Zeng discloses the illuminating device illuminating device according to claim 1, However Zeng is silent as to whether the light source controller is configured to control the same-color narrow band light sources included in the same group so that the same-color narrow band light sources included in the same group are substantially equal in emitted-light quantity.
However Ikeda, in the same field of endeavor, teaches wherein the light source controller is configured to control the same-color narrow band light sources included in the same group so that the same-color narrow band light sources included in the same group are substantially equal in emitted-light quantity (Fig. 4 illustrates the pulse width being substantially same for LEDs 21g and 21h). 
Regarding claim 11, Zeng discloses the illuminating device according to claim 1. However Zeng is silent as to whether the light source controller is configured to cause the same-color narrow band light sources to emit at least one pulse within the predetermined reference period, and the same-color narrow band light sources are substantially equal in peak light quantity of the pulse (Fig. 4 illustrates each light source emitting one pulse having substantially the same peak light quantity.) 

Claims 6-8, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Fulghum (WO 0042910) hereinafter Fulghum.
Regarding claim 6, Zeng teaches all of the elements of claim 1. Ikeda also teaches a same-color light source controller (claim 2 “…a controller configured to switch the light source to emit light having a second spectrum characterized by a second plurality of narrow bands, the second plurality of narrow bands of the second spectrum occurring at wavelengths different from the first plurality of narrow bands of the first spectrum…”) performs the light control of the emitted light from the same- color narrow band light sources by increasing or decreasing, for each of the groups, of the same-color narrow band light sources within the reference period, by a unit gradation in a predetermined order ([0070] “…light source 12 is configured to repeatedly cycle through a plurality of periods and, in each period, to emit illumination light in a plurality of spectral bands such that the spectrum of the illumination light (e.g. the specific spectral bands which make up the illumination light in that period) changes from period-to period.” [0079] “The wavelengths of the narrow bands may be evenly or unevenly spaced apart.”). Zeng fails to teach a peak light quantity. 
However, Fulghum teaches same-color light source controller (combination 
of 370, 376, and 378) performs the light control of the emitted light from the same­color narrow band light sources (364) by increasing or decreasing, for each of the groups, a peak light quantity of the same-color narrow band light sources within the reference period (pg. 14 lines 10-23). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the light source controller of Zeng to vary the peak light quantity of the LED as taught by Fulghum to ensure adequate brightness within an image is provided by varying the peak light quantity of the light sources (pg. 16 lines 1-5).
Regarding claim 7, Fulghum teaches same-color light source controller that controls the same-color narrow band light sources so that a difference in peak light quantity between the same-color narrow band light sources included in different groups within the predetermined reference period falls within a predetermined unit of peak light (pg. 14 lines 20-23).
Regarding claim 8, Fulghum teaches a controller that controls the light source based on the difference between the light source and a predetermined unit of peak light quantity as disclosed earlier. The combination of Zeng and Fulghum would result in the predetermined unit of peak light quantity disclosed earlier being a minimum light quantity gradation as a unit gradation for an increase or a decrease in a peak light quantity. 
Regarding claim 17, Fulghum teaches predetermined reference period is an imaging frame period of the imaging section (pg. 12 lines 16-29). 
Regarding claim 19, Fulghum teaches the same-color narrow band light used for illumination of specific light observation in which a specific substance is emphasized and observed by illuminating illumination light in a specific wavelength range is narrow band light included in a wavelength range necessary for the specific light observation (pg. 2 lines 16-25). 
Regarding claim 20, Fulghum teaches the narrowband light being used for illumination of - fluorescent observation that irradiates a specific substance with excitation light to observe fluorescent light emitted from the specific substance is narrow band light included in an excitation wavelength band of the specific substance (pg. 2 lines 16-25).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Betesh et. al. (WO 2007074446) hereinafter Betesh.
Regarding claim 12, Zeng teaches all of the elements in claim 1. Zeng is silent as to whether the controller disclosed earlier performs control by synchronizing the timings of the light sources in the same group. 
However, Betesh teaches same-color narrow band light sources are included in a same group (Fig. 1 ), and the same-color light source controller performs control by synchronizing emission timings of the same-color narrow band light sources included in the same group. This is taught by the electrical elements being connected in series. When electrical elements are connected in series, when one element receives power, all of the elements receive power, thus turning all the laser diodes and synchronizing the timings of the light sources connected in series. 
It would've been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the light sources of Zeng to have the groups of light sources be connected in series as disclosed by Betesh et. al. since activation of several sets of light source may require a synchronized order to maintain the accumulated current consumed for the various light sources under a certain limit at any given time in order to not exceed the limitations of the power source (pg. 1 lines 29-35).
Regarding claim 13, Betesh et. al. teaches a same-color light source controller (Fig. 1 item 16) which performs control by supplying driving currents to the same-color narrow band light sources (Fig. 1 item 12), and the same-color narrow band light sources included in the same group are connected in series (Fig. 1). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Cogger (US 20120307512).
Regarding claim 14, Zeng teaches all of the elements of claim 1. Zeng is silent as to whether a light combiner configured to combine the same-color narrow band light emitted from the same-color narrow band light sources, wherein the light combined by the light combiner is emitted as illumination light. 
However Cogger, in the same field of endeavor, teaches an illuminating device (Fig. 2) which has a light combiner (212) which combines multiple EMR (electromagnetic radiation) beams (220 (1-6)) into one light beam (232) (para. 36).
It would've been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the light source controller of Zeng by adding a light combiner to combine the laser light sources enabling the ability to provide illumination (optical, ultraviolet, infrared, etc.) that is high-intensity, adjustable in intensity, high­quality, soeckle-free, color- tunable, and/or color-accurate (para. 20) as taught by Cogger.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Fulghum as applied to claim 17, and further in view of Miyazaki (US 4926257).
Regarding claim 18, Fulghum teaches the imaging section (Fig. 3) includes at least one kind of color filters (318 pg. 11 line 28 - pg. 12 line 3), wherein the light comprises rays of light in the narrowband range (pg. 10 lines 19-21) included in a wavelength range equal to or higher than a predetermined transmittance in each of the color filters. Although not explicitly disclosed, it is common in the art to have a predetermined transmittance for each of the colors as knowing the transmittance value is important to see the effects of the light. Zeng as modified does not specifically teach that the color filter is on a front face of a light receiver.
However, Miyazaki teaches an electronic endoscope with a light receiver (17 solid-state image sensor) which has a color filter on a front face of it (col 3 lines 34-40). It would've been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light source controller of Zeng in view of Fulghum as modified by Miyazaki by adding a color filter with a light receiver on it to the light source controller as taught by Miyazaki thereby providing resolution higher than that of the fiberscope, facilitating storing, or regenerating of images, easy expansion of image, and easy processing of comparing to images (Col 1 lines 14-18).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub No. 2012/0157775 and US Pub No. 2016/0037999.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795